Citation Nr: 1429523	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-34 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a bilateral knee condition.

5. Entitlement to service connection for dental trauma, for VA disability compensation purposes.

6. Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for dental trauma, bilateral hearing loss, a bilateral eye condition, and bilateral knee conditions. 

With regard to the claim for compensation for dental trauma, the Board notes that the issue is limited to entitlement to service connection for dental trauma for purposes of VA compensation.  While a claim for service connection is also considered a claim for VA outpatient dental treatment, herein, in August 2010, the Veteran has specified he is filing a claim for "dental compensation" because he was previously granted dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The record reflects that in March 1955, service connection for treatment purposes was granted for teeth #2, 5, 7, 10, 11, 15, 16, 17, and 32.  Thus, the Board will not address the Veteran's eligibility for dental treatment, beyond that  previously authorized.  Additionally, the Board notes that while the RO considered the Veteran's claim for compensation for dental trauma as a new and material evidence claim, the Board finds that there has not been a prior final denial of this claim, thus, it is properly addressed as a claim for service connection as listed on the title page of this decision.

With regard to the second issue listed above, the Board notes that at the time the Veteran submitted a request in August 2010 to reopen the claim for service connection for an eye condition, at that time two service records were submitted.   These records were dated in February 1945 and pertained to examinations of the Veteran's eyes; however, such service treatment records had not been previously associated with the claims folder or considered by VA.  When relevant service department records which were not previously associated with the claims file are received, a prior decision "will be reconsidered."  38 C.F.R. § 3.156(c).  Therefore, this claim has been recharacterized as claims for service connection for a bilateral eye condition on the merits, as listed on the title page of this decision.

With regard to the new and material evidence claims on appeal, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By September 1993 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, essentially based on findings that there was no showing of hearing loss resulting from service; and denied service connection for a bilateral knee condition, essentially based on findings that there was no evidence of treatment for a knee condition in service or within 12 months of discharge from service.  The Veteran was notified of the September 1993 rating decision, but did not appeal, and it became final.  It is the last final disallowance of those claims. 

2. Evidence was received, since the RO's September 1993 rating decision, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and a bilateral knee condition.

3. The Veteran currently suffers from bilateral hearing loss disability and there is a reasonable basis to attribute such disability to his period of active military service.

4. The preponderance of the competent evidence of record is against a finding that the Veteran has a bilateral knee condition that had its onset during a period of active service or is otherwise related to active service

5. The preponderance of the evidence is against a finding that the Veteran has a dental condition, to include as a result of dental trauma, for which service connection can be granted for compensation purposes.

6. The preponderance of the competent evidence of record is against a finding that the Veteran has a bilateral eye condition that had its onset during a period of active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1. The September 1993 RO rating decision, which denied service connection for bilateral hearing loss and a bilateral knee condition, is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2. Evidence received since the September 1993 RO rating decision is new and material as to the requests to reopen the claims for service connection for bilateral hearing loss and a bilateral knee condition; thus, those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. Giving the benefit of the doubt to the Veteran, bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4. A bilateral knee condition was not incurred in or aggravated during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5. The criteria for service connection for dental trauma for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).

6. A bilateral eye condition was not incurred in or aggravated during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).   The U.S. Supreme Court reversed that decision, holding that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2011 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In the letter dated in February 2011, the Veteran was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for VA examinations regarding his dental trauma claim or to determine whether he has current bilateral eye or knee conditions that may be related to service.  A VA examination to address the question of etiology as related to service is required when the Veteran presents a claim in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4).  The Board finds that the evidence of record does not indicate any association between a claimed bilateral eye condition or a bilateral knee condition and service.  Therefore, a VA examination is not required.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With regard to the dental claim, the Veteran's dental STRs (which appear full and complete) contain no notations of any problems other than fillings, extractions, and dental caries, for which service connection for treatment purposes was already granted.  Further, a VCAA request to the Veteran asking for any additional information or evidence regarding his dental trauma claim did not elicit any additional information.  Under these circumstances, a VA examination is not necessary.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board acknowledges that the Veteran reported he received private medical treatment for his eyes, however, as noted below, he did not provide a complete and updated authorization for release of information (VA Form 21-4142) when requested to do so by the RO in a letter dated in July 2011.  Thus, a request for such records could not be made.  All obtainable evidence identified by the Veteran relative to his claims has been received and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95 (1993); Justus v. Principi, 3 Vet. App. 510 (1992). 

By September 1993 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, based on findings that there was no showing of current hearing loss resulting from service; and  denied service connection for a bilateral knee condition, essentially based on findings that there was no evidence of treatment for a current knee condition in service or within 12 months of discharge from service.  The Veteran was notified of the September 1993 rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of those claims. 

The evidence of record at the time of the September 1993 RO rating decision included the Veteran's service treatment records (STRs), which showed no report of or finding of any hearing loss or knee condition.  

Evidence submitted subsequent to the September 1993 RO rating decision includes VA treatment records, a VA examination report, statements from the Veteran, and a rough log from the U.S.S. Corpus Christi, showing that the Veteran served onboard this ship during his active service in World War II.  

In statements dated in 2010 and 2011, the Veteran contended that his hearing loss was due to exposure to excessive noise in service, without hearing protection.  He also contended that his hearing loss was due to an in-service injury to the left side of his face caused by a hot shell hull during gunnery practice.  He also reported, in 2011, that he started having left ear hearing loss after he was discharged in December 1945, but then got a job with Sun Oil Company and got married and tried to forget about his hearing loss. 

VA treatment records showed that the Veteran had arthritic knees and underwent a total left knee replacement in 1996.  In April 2005, he was seen for a hearing examination due to complaints of decreased hearing acuity bilaterally, with the left ear being poorer.  An audiogram revealed bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was noted, and it was also noted that his hearing acuity was essentially unchanged since his last examination in October 2002.  Later, in April 2005, he was seen for a hearing aid examination and reported he worked in the drilling division of the oil industry.  

On a VA examination in June 2011, an audiogram revealed bilateral hearing loss disability for VA purposes.  The Veteran reported he served in the US Coast Guard as a seaman, and was exposed to gunfire, blowers, and ship noise during service.  He was employed in the oil industry on a drilling rig for approximately 30 years and was exposed to noise during that time.  He denied recreational noise exposure.  He reported an incident of head trauma during service, when he was hit in the face with a hot shell that was fired during a rescue mission.  The diagnosis was bilateral sensorineural hearing loss.  

In response to the question of whether the Veteran's bilateral hearing loss was related to the noise exposure he reported he experienced in service, the examiner indicated he could not resolve this issue without resort to mere speculation.  For rationale, the examiner indicated that a whisper test was conducted at the time of enlistment for which the Veteran scored a 15/15 bilaterally which was considered within normal limits; however, the Veteran's hearing sensitivity at that time was unknown since whisper tests did not provide threshold specific information.  The examiner noted that a whisper test was again conducted at the time of separation from service, and the Veteran scored a 30/30 bilaterally, which was considered to be within normal limits.  The examiner noted that no other audiological information was available for review in the Veteran's records during his dates of service.  The examiner opined that based on review of the claims folder, there was inadequate evidence available to render an opinion regarding the etiology of the Veteran's current bilateral hearing loss without resorting to speculation. 

After reviewing the evidence submitted since September 1993, the Board concludes that new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and a bilateral knee condition.  The VA treatment records and VA examination showing a current hearing loss disability as well as current knee conditions, and Veteran's statements describing his noise exposure in service as well as onset of hearing loss after service, are all new, in that such evidence was not previously submitted or considered, and is not cumulative of evidence previously considered.  Further, the records and statements are material to the claim, as these documents address the issue of whether the Veteran has any current hearing loss disability as well as any current knee disability that may be related to service.  Thus, these records and statements do relate to unestablished facts necessary to substantiate the claim.  Moreover, these documents raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has a current hearing loss disability and/or a current bilateral knee condition that may be related to service.  New and material evidence has been received since the September 1993 RO decision, and the claims for service connection for bilateral hearing loss and a bilateral knee condition should be and are hereby reopened.  

Initially, the Board notes that the RO has considered these calims as direct service connection claims as opposed to claims to reopen. Bernard v. Brown, 4 Vet.App. 384, 392 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").  Moreover, given that the Board is granting service connection for bilateral hearing loss, the Board finds no prejudice in considering this claim on the merits without remanding it to the RO. As for the bilateral knee claim, as noted above, the Veteran was provided adequate notice as to the evidence needed to substantiate his claim, all obtainable evidence has been received, the Veteran declined a hearing, and the evidence does not support the need to obtain a medical opinion regarding this claim. Accordingly, there is no prejudice to the Veteran in the Board adjudicating it on the merits. 
III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to exposure to excessive noise in service, without hearing protection, as well as an in-service injury to the left side of his face caused by a hot shell hull during gunnery practice.  

STRs show no report or finding of any hearing loss.  Service records, as well as a "rough log" from the U.S.S. Corpus Christi reveal that the Veteran was stationed aboard the U.S.S. Corpus Christi during his World War II service. 

The Board notes the Veteran is competent to report he was exposed to excessive noise aboard the U.S.S. Corpus Christi.  Jandreau v. Nicholson, supra.  Although he has described the incident where he was hit with a hot shell as both practice and a rescue operation, the Board notes that there is nothing to explicitly contradict his report of this incident, or to contradict his report of exposure to excessive noise from gunfire, blowers, and ship noise.  Moreover, his report is consistent with the evidence of record and the circumstances of his service.  See 38 C.F.R. § 1154(a).  Therefore, the Board finds that his reports are both competent and credible and in-service noise exposure is conceded.  38 U.S.C.A. § 5107(b);38 C.F.R. § 3.303(a). 

VA records and a VA examination both confirm that the Veteran has current hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385. Accordingly, the remaining question for consideration in this case is whether the Veteran's current hearing loss is related to in-service noise exposure. 

In this regard, as noted above, the Veteran underwent a VA examination in June 2011 in order to determine the etiology of his claimed hearing loss.  At that time, he reported his in-service noise exposure as well as his post-service occupational noise exposure (working on a drilling rig for 30 years).  Unfortunately, the VA examiner stated he was unable to render an opinion as to the etiology of the Veteran's current hearing loss without resorting to mere speculation.  This was due, in part, to insufficient in-service data available for review (i.e., only a whispered voice test was conducted at separation and there was no in-service audiological information for review).  The June 2011 VA opinion that the etiology of the Veteran's hearing loss could not be determined without resorting to mere speculation is adequate to the extent that it was accompanied by a specific rationale which addressed why a definitive conclusion could not be made.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).  Nevertheless, the VA examiner stated he could not provide an opinion and his statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Essentially, the VA examiner's opinion amounts to a non-opinion.  The Board is thus left with the Veteran's statements regarding continuity of hearing loss since discharge from service.  In this regard, he reported that his hearing loss began in service and persisted to the present day, and he is competent to report on his symptoms during and since service. Moreover, his statements with regard to his noise exposure and hearing loss are found to be credible.  The Board notes that the Veteran had post-service occupational noise exposure working on an oil drilling rig; however, his competent and credible statements that his hearing loss symptoms began in-service (and not at some point thereafter) weigh against the notion that such disability is solely due to any such post-service noise exposure. 

Considering the totality of the evidence, to include current hearing loss, the Veteran's service aboard the U.S.S. Corpus Christi, the conceded noise exposure; his credible assertion of bilateral hearing loss since service; the lack of documented audiological findings at separation; and the VA examiner's inability to provide definitive opinions as to etiology, the Board finds that the evidence is at least equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

2. Bilateral Knee Condition

The Veteran has essentially contended that he has a current knee condition related to service.  He has not fully articulated this theory nor has he pointed to a specific incident regarding his knees in service.  Review of his STRs show no complaint of or finding of any knee problems or knee condition.  Post-service VA treatment records show that he underwent a total left knee replacement in 1996 and was also treated for arthritic knees.  

What is missing from the record is competent evidence showing that the Veteran's current knee condition may be causally related to his active military service or any specific injury or incident in service to constitute incurrence therein.  38 C.F.R. § 3.303.  As noted above, a VA examination was not obtained in this matter, and is found to not be warranted.  Additionally, the Veteran has not submitted any competent medical evidence to support his claim.  The Board recognizes the Veteran has contended that he has a current bilateral knee condition related to service, and lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of bilateral knee symptoms or a bilateral knee condition, such as arthritis, is subject to lay diagnosis, and, as a lay person, the Veteran is not competent to report that he has a current bilateral knee condition related to service.  38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for a bilateral knee condition.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  Gilbert v. Derwinski, supra.

3. Dental Trauma

Service treatment records (STRs) show that on the Veteran's enlistment examination, tooth #19 was noted to be missing, and he underwent extraction of tooth #30.  Thereafter, from January 1944 through April 1945, he received dental treatment including silicate and alloy fillings,  In August 1944, tooth #7 was extracted.  On his separation examination, he was found to have several carious teeth, tooth #7 had been replaced, and teeth #19 and 30 were missing.

In December 1954, the Veteran filed a claim for outpatient dental treatment, and it was noted that in service in 1943 and in 1944, he underwent extractions and fillings.  

In a letter dated in March 1955, the Chief of Dental Service at the Houston RO notified the Veteran that the rating action had been completed for his application for outpatient dental treatment, and that service connection had been granted for teeth # 2, 5, 7, 10, 11, 15, 16, 17, and 32.  

In August 1962, the Veteran requested more VA dental treatment.  In a letter dated in September 1962, the Chief of Dental Service at the Houston VA Hospital advised the Veteran that his application had been disapproved, noting that the Veteran had been previously furnished one episode of dental treatment by VA for his service connected teeth or dental condition.  It was also noted that the Veteran's application for treatment did not come within one of the exceptions to the "one time" treatment limitation, because it was not for:  a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (injury); or a compensable service-connected dental condition or disability; or a dental disability incurred by POW or other certain classes of Veterans.  

In a Request for Administrative and Adjudicative Action (VA Form 10-2731), dated in September 1962, it was noted that the Veteran requested dental treatment, alleging he had "service trauma (combat wounds)".  It was noted that the Veteran alleged he "lost some teeth" and was treated aboard the U.S.S. Corpus Christi, during World War II, while attached to the 7th Submarine fleet in Perth, Australia.  

In a Request for Information (VA Form 3101), dated in October 1962, the RO requested all medical and dental records regarding an alleged mouth injury that the Veteran reported he sustained while onboard the U.S.S. Corpus Christi.  In October 1962, a response from the Chief of the Administration Branch, Enlisted Personnel Division, for the Coast Guard, indicated that there were "no records of treatment for alleged mouth injury aboard the U.S.S. Corpus Christi on file in this case."  

In an amended dental rating sheet, issued in November 1962, teeth #2, 5, 7, 10, 11, 15, 16, 17, and 32, were listed as incurred or aggravated in service, and there were notations of "no POW" and "no trauma to teeth".  There is no indication that this was an official rating decision, nor is there any indication that the Veteran was notified of any decision or provided notice of any appellate rights thereto.  Thus, the November 1962 dental rating sheet does not appear to be a final decision. 

In a Request for Administrative and Adjudicative Action (VA Form 10-2731), dated in May 1963, it was noted that the Veteran was requesting entitlement to service connection for dental treatment purposes, again based on "service trauma (combat wounds)".  It was noted that if no trauma was found, he had no entitlement.  

In July 1993, the Veteran filed an Application for Compensation or Pension (VA Form 21-526), and noted that the disabilities for which the claim was made included a "dental problem".  The Board notes that the rating decision issued in September 1993 did not include a dental claim.  However, a Request for Administrative and Adjudicative Action (VA Form 10-7131) dated in August 1993, referenced the November 1962 dental rating sheet, and noted under "service-connected conditions" that there were "none".  Further, there is no indication that an official rating decision was issued, nor is there any indication that the Veteran was notified of any decision or provided notice of any appellate rights thereto.  Thus, it does not appear that there was any final decision after the July 1993 claim was received.

Thereafter, in August 2010, the Veteran filed an informal claim (VA Form 21-4138) for dental compensation, noting that he was previously granted dental treatment.  

In a statement dated in October 2010, the Veteran reported he served on the U.S. Coast Guard Frigate, U.S.S. Corpus Christi, during World War II, and that the problems with his teeth (and eyes and hearing) were caused by being hit in the face by a hot shell.  He reported that during gunnery practice, he missed catching a 3 inch shell hull when he was a hot shell man on a 3 inch gun, and that the shell hull went under his helmet and broke off three front teeth.  He did not think a record was made of the accident, and claimed he was treated in the sick bay on his ship.  He claimed that when he arrived back on shore, he was sent to the "Navy Submarine Tender", where his broken teeth were pulled and a plate was made to replace the broken teeth.  He claimed that since then he had problems with his teeth.   

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible. Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

A review of the Veteran's STRs show no evidence that he complained of, or sought treatment for, trauma to the mouth during service, to include lost, loose, or broken teeth.  STRs show he underwent extraction of one tooth, #7, which was noted to have been replaced by the time of his separation examination.   While his separation examination revealed two missing teeth, there was no evidence showing any such teeth were lost due to trauma; rather, tooth #19 was noted to be missing on entrance into service and tooth #30 was extracted at the time of his entrance into service.  

Further, although the Veteran reported he sustained dental trauma from an in-service injury, claiming a shell hull went under his helmet and broke off three of his front teeth, which were pulled and replaced with a plate, STRs show otherwise.  In that regard, STRs show that only one tooth (#7) was extracted (in August 1944) and replaced (by the time of his separation examination in 1945).  He has also indicated he has had problems with his teeth since the injury in service.  He is competent to report observable symptoms, such as broken teeth and subsequent teeth/mouth problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Veteran, as a layperson, is not competent to provide statements and/or testimony regarding the etiology of his claimed dental disorder.  See Jandreau v. Nicholson, supra; see also Kahana v. Shinseki.  

As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150.  However, review of the record shows that the Veteran has not been diagnosed with any such disability listed in 38 C.F.R. § 4.150.  Further, he does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis.  Although he had dental treatment in service, the Board notes that he was previously granted service connection for certain teeth (which were treated in service) for post-service treatment purposes.  After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim, and the claim for service connection for dental trauma for compensation purposes must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

4. Bilateral Eye Condition

The Veteran contends he has a current eye condition related to service.  In a statement dated in August 2010, he reported he had vision loss in the left eye due to an accident to the left side of the face, and that blurry vision was noted in his STRs.  In statements dated in October 2010 and February 2011, he reported that the problems with his eyes were caused by being hit in the face by a hot shell during gunnery practice, while attached to the 7th Submarine Fleet in West Australia in 1944.  He reported that the hot shell hull went under his helmet, hit the left side of his face, and bruised/blackened his left eye.  He did not think any record had been made of the accident.  

STRs show that in February 1945 the Veteran for seen for complaints of headaches and eyes blurring especially on reading.  He occasionally saw spots before his eyes during headaches, with relief from aspirin or sleep.  He underwent an eye examination, and was given a prescription for glasses.  His separation examination revealed 20/20 vision in each eye.  

In October 2010, the Veteran submitted an undated Authorization and Consent to Release Information (VA Form 21-4142) in which he reported he underwent eye surgery in 2008 by Dr. Baber and in 2009 by (what appears to be) Dr. Gary G. Decker.  In a letter dated in July 2011, the RO noted receipt of this authorization, and indicated that if these were private providers listed, then the Veteran should complete a separate authorization (VA Form 21-4142) for each doctor and include complete information for each and submit these forms as soon as possible.  Review of the record does not show that the Veteran submitted complete and updated authorizations for either of these medical providers.  

VA treatment records dated from 1999 through 2012 show no report or finding of any eye condition.  

The record reflects that despite the Veteran's contentions and his report of sustaining injuries from a hot shell hull that hit the left side of his face during service, there has been no competent medical evidence showing that he has any current eye condition.  Thus, the threshold requirement for service connection to be granted - competent medical evidence of the current existence of the claimed disorder - has not been met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran reported he underwent eye surgeries in 2008 and 2009.  Even accepting his contentions in this regard, and acknowledging that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, an eye condition related to an injury in service, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Although the Board readily acknowledges that Veteran is competent to report any eye symptoms he has experienced, as well as undergoing eye surgery, there is no indication that the Veteran is competent to diagnose a current eye condition related to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Thus, this lay evidence does not constitute competent medical evidence.

As the Veteran does not have an eye condition that may be related to an in-service injury, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a bilateral eye condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and the reopened claim for service connection for bilateral hearing loss is granted.

New and material evidence having been received, the claim for service connection for a bilateral knee condition is reopened; however, the reopened claim for service connection for a bilateral knee condition is denied. 

Service connection for dental trauma for VA compensation purposes is denied. 

Service connection for a bilateral eye condition is denied.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


